DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1,10 and 20 are an apparatus and method directed to an impedance correction. The steps of “receiving, acquiring and determining” comprise mathematical relationships and algorithms have been found by the courts to be abstract ideas. The claims recite the abstract idea of an algorithm comprising: receiving an impedance… acquiring a correction parameter … and determining the correction impedance... The apparatus and method merely apply mathematical operations to manipulate data.  The claims do not recite significantly more than the judicial exception.  Furthermore, no particular machine is recited to perform the algorithm, nor is any particular article transformed by the algorithm.
Claims 2-9, and 11-19 depend on Claims 1 and 10 and do not recite significantly more than the recited abstract idea.  Thus, Claims 2-9, and 11-19 are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,10,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0294883).
Considering Claim 1 Kim discloses an impedance correcting method comprising: receiving an impedance according to an error of a resin applying process of a signal line for an optical transceiver(See abstract, Paragraph 22,38, fig. 1,3 i.e. an impedance balancer(34 of fig. 3) of an optical transceiver for receiving an impedance according to an error of a resin applying process of a signal line for an optical transceiver( which is finding error by comparing the first and second output terminals(Doutp and DoutN of fig. 3) of the transceiver); acquiring a correction parameter for generating a correction impedance based on the impedance according to the error(See Paragraph 38, fig. 3 i.e. an impedance balancer(34 of fig. 3) acquiring a correction(matching) parameter for generating a correction impedance based on the impedance according to the error which is finding error by comparing the first and second output terminals(Doutp and DoutN of fig. 3)); and determining the correction impedance for correcting the impedance according to the error based on the correction parameter(See Paragraph 38, fig. 3 i.e. determining the correction impedance which is matching impedance for correcting the impedance according to the error based on the correction parameter which is the comparison result of the first and second output terminals(Doutp and DoutN of fig. 3)).  
Claim 10 rejected for the same reason as in claim 1.
Claim 20 rejected for the same reason as in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637